UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1019


PENLAND FINANCIAL SERVICES, INC.; CHARLES W. PENLAND, SR.,

                  Plaintiffs - Appellants,

             v.

SELECT FINANCIAL SERVICES, LLC; KEN ANTHONY, Attorney for
Select Financial Services, LLC; JEAN BRADLEY, "Ad Litem" for
Select Financial Services, LLC; CLEMENT BRONCALE, Principal
for Select Financial Services, LLC; ACORN CAPITOL GROUP,
LLC,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:08-cv-03864-HMH)


Submitted:    February 26, 2009              Decided:   March 9, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles W. Penland, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Penland        Financial      Services,        Inc.,   and    Charles    W.

Penland, Sr., appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing without

prejudice the civil action Penland filed on behalf of himself

and Penland Financial Services, Inc., for lack of subject matter

jurisdiction.         On    appeal,       Penland    has    failed   to    raise    any

arguments      relevant      to     the    district     court’s      reasoning      for

dismissing the action; thus, those claims have been abandoned.

Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.

1999);   see    4th   Cir.     R.    34(b).         Accordingly,     we   affirm    the

decision of the district court.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2